Citation Nr: 0919334	
Decision Date: 05/22/09    Archive Date: 05/26/09

DOCKET NO.  07-16 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for anxiety disorder.

2.  Entitlement to an increased rating for service-connected 
rhinitis with sinusitis and headaches, currently evaluated as 
10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and [redacted]




ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1979 to 
November 1979 in the U.S. Army, and from September 1990 to 
August 1991 with the Army National Guard under Title 10.  The 
Veteran also has unconfirmed service during Operation Iraqi 
Freedom.

The Veteran and [redacted] appeared and testified at a 
personal hearing in March 2009 before the undersigned 
Veterans Law Judge sitting in Nashville, Tennessee.  A 
transcript of the hearing is contained in the record.

The Board notes that in the November 2006 rating decision, 
the RO appears to have decided the issue of service 
connection for generalized anxiety disorder on the merits.  
Despite the determination reached by the RO, the Board must 
find new and material evidence in order to establish its 
jurisdiction to review the merits of a previously denied 
claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); 
Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).  During 
the hearing additional evidence from the Veteran was received 
along with a waiver of RO jurisdiction.

The issue of service connection for generalized anxiety 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The May 1997 RO rating decision that denied a claim of 
entitlement to service connection for anxiety disorder was 
not appealed and is final.

2.  The evidence received since that May 1997 decision 
includes evidence that is neither cumulative nor redundant, 
relates to an unestablished fact necessary to substantiate 
the claim for service connection for anxiety disorder and 
raises a reasonable possibility of substantiating the claim.

3.  Rhinitis with sinusitis currently is manifested by 
complaints of recurrent headaches and sinus infections 
requiring the use of antibiotics; the disability picture more 
nearly approximates that the Veteran has more than six non-
incapacitating episodes per year.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for post-traumatic 
stress disorder. 38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 
2008); 38 C.F.R. § 3.156 (2008).

2.  The criteria for the assignment of a 30 percent rating 
for the service-connected sinusitis are met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 4.7, 
4.97, including Diagnostic Code 6512 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim. VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain. Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  The requirements apply to all 
five elements of a service connection claim: (1) veteran 
status, (2) existence of a disability, (3) a connection 
between the veteran's service and the disability, (4) degree 
of disability, (5) and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO). Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant. Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders at 881.

The RO provided notice to the Veteran in a September 2006 
letter, issued prior to the decision on appeal, regarding 
what information and evidence is needed to substantiate a 
claim for service connection, as well as what information and 
evidence must be submitted by the Veteran, and the types of 
evidence that will be obtained by VA.  This letter also 
informed the Veteran of the reasons for the prior denial and 
the type of evidence needed to reopen a claim.  See Kent v. 
Nicholson, 20 Vet. App. 1, 9- 10 (2006).  Furthermore, the 
letter advised the Veteran of the evidence needed to 
establish a disability rating and effective date.  A May 2008 
letter also provided the Veteran with notice regarding what 
information and evidence is needed to substantiate a claim 
for an increased rating, and informed the Veteran of the 
necessity of providing on his own or asking VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability, and the effect that worsening 
has on his employment and daily life.  The notice also 
provided examples of pertinent medical and lay evidence that 
the Veteran may submit (or ask the Secretary to obtain) 
relevant to establishing entitlement to increased 
compensation, and informed the Veteran of the relevant rating 
criteria needed to substantiate his claim for an increased 
rating.  See Vasquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
This claim was last adjudicated in August 2008.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes service 
treatment records, post service treatment records, and VA 
examination reports. 

As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran has been an active 
participant in the claims process, providing evidence and 
statements in support of his claim.  Thus, he has been 
provided with a meaningful opportunity to participate in the 
claims process and has done so.  Any error in the sequence of 
events or content of the notice is not shown to have affected 
the essential fairness of the adjudication or to cause injury 
to the Veteran.  See Sanders at 881.  Therefore, any such 
error is harmless and does not prohibit consideration of this 
matter on the merits.  See Conway, 353 F.3d at 1374, Dingess 
at 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998). 

II.  Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

A.  New and Material Evidence

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of the 
decision.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 20.302, 20.1103 (2008).  

If a claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 
Vet. App. 140, 145 (1991).

VA must review all the evidence submitted since the last 
final rating decision in order to determine whether the claim 
may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim. 38 C.F.R. § 3.156(a) 
(2008).

Furthermore, the Court of Appeals for the Federal Circuit has 
indicated that evidence may be considered new and material if 
it contributes "to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its ratings decision."  Hodge v. West, 115 
F.3d 1356, 1363 (Fed. Cir. 1998).

For purposes of determining whether new and material evidence 
has been received to reopen a finally adjudicated claim, the 
recently submitted evidence will be presumed credible.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curium) (holding that the "presumption of credibility" 
doctrine continues to be precedent).

The Veteran's claim for service connection for an anxiety 
disorder (claimed as due to an undiagnosed illness) was 
originally denied in August 1995.  It was denied again in 
April 1996, February 1997, and May 1997.  The May 1997 rating 
decision denied service connection for anxiety disorder (due 
to an undiagnosed illness) because the Veteran's service 
treatment records and post-service treatment records were 
negative for treatment, findings and diagnosis of a chronic 
disease or disability with symptoms of anxiety disorder 
either during service or shortly following discharge from 
service.  The rating decision also noted that there was no 
medical nexus for the Veteran's current anxiety and any 
incident of service.  The Veteran did not file a notice of 
disagreement with the May 1997 rating decision, and it became 
final.  See 38 C.F.R. §§ 20.302, 20.1103 (2008).

The evidence of record at the time of this May 1997 denial 
included: the Veteran's service treatment records, which 
showed no evidence of any treatment for anxiety, a December 
1996 letter from private physician Dr. D.H. Deaton which 
noted that the Veteran had chronic anxiety disorder, a 
transcript of the RO hearing where the Veteran testified that 
he was more tense and nervous after his time in the Persian 
Gulf War, an October 1995 statement from the Veteran's wife 
that the Veteran was a changed man when he came back from the 
Persian Gulf War and that he was constantly worried, and VA 
medical records, which showed evidence of a diagnosis of 
anxiety/nervousness.

Thereafter, in August 2006, the Veteran filed the instant 
claim to reopen his claim for service connection for anxiety 
disorder.  In the November 2006 rating decision on appeal, 
the RO essentially reopened the claim but denied service 
connection on the merits.  The subsequently received evidence 
included: a 2006 letter from Dr. D.H. Deaton stating that the 
Veteran suffered from chronic generalized anxiety which the 
physician believed worsened after the Veteran's Gulf War 
exposures, a September 2006 letter from the Veteran's Command 
Unit Administrator which stated that the Veteran was sent to 
a medical facility in Daharan Saudi Arabia for a month for 
treatment for anxiety during his deployment to Desert 
Shield/Storm between September 1990 and August 1991, pharmacy 
reports on medications prescribed for anxiety, testimony from 
the Veteran's unit administrator (beginning in 1994 after 
Desert Storm) that the Veteran shakes and that his anxiety 
worsened after his deployment to Iraqi Freedom to the point 
that she did not trust him on the shooting range, and 
testimony from the Veteran that he was treated for anxiety 
during Desert Storm due to panic attacks and that he was 
nervous and jumpy after his return.

This evidence is neither cumulative nor redundant of the 
evidence previously of record.  Furthermore, it relates to an 
unestablished fact necessary to substantiate the claim, 
namely evidence of treatment for anxiety during service, and 
a medical opinion relating a possible nexus between the 
Veteran's service and his current anxiety disorder.  Thus, 
new and material evidence has been submitted, and the claim 
for service connection for generalized anxiety disorder is 
reopened.

B.  Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10. See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Id.; Powell v. West, 13 Vet. App. 31, 35 (1999).  
Indeed, the United States Court of Appeals for Veterans 
Claims (Court) held in Hart v. Mansfield, 21 Vet. App. 505 
(2007) that staged ratings are appropriate for an increased 
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  As such, the 
Board will consider whether staged ratings are appropriate in 
evaluating the Veteran's service-connected disability.

The Veteran is currently service connected for rhinitis with 
sinusitis and headaches, with an evaluation of 10 percent 
disabling under 38 C.F.R. § 4.97, Diagnostic Code 6512 for 
chronic frontal sinusitis.  Under Diagnostic Code 6512, the 
criteria for the 10 percent is one or two incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or; three to six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain and purulent discharge or 
crusting.  The criteria for the next higher rating, 30 
percent, are three or more incapacitating episodes per year 
of sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or more than six non- incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  The criteria for a 
50 percent rating is sinusitis following radical surgery with 
chronic osteomyelitis, or; near constant sinusitis 
characterized by headaches, pain and tenderness of affected 
sinus, and purulent discharge or crusting after repeated 
surgeries.  38 C.F.R. § 4.97, Diagnostic Code 6512. 

A Note following this section provides that an incapacitating 
episode of sinusitis means one that requires bed rest and 
treatment by a physician.  The same criteria apply for the 
evaluation of pansinusitis, ethmoid, maxillary, and sphenoid 
sinusitis. 38 C.F.R. § 4.97, Diagnostic Codes 6510, 6511, 
6513, and 6514.

The Veteran claims that his rhinitis with sinusitis and 
headaches warrants an increased rating.  A July 2002 letter 
from Dr. D.H. Deaton noted that the Veteran suffered from 
allergic rhinitis that has resulted in recurrent sinus 
infections that frequently were incapacitating.  The 
physician also noted that the Veteran suffers from chronic 
muscle tension headaches, which are related to chronic 
cervical myofacial pain syndrome.  In a 2006 letter the 
private physician suggested that the Veteran's medical 
conditions require him to have limitations on his employment.

The Veteran was afforded a VA examination in September 2006.  
The examiner noted that the Veteran is on antibiotics every 2 
to 3 months, as well as on maintenance therapy of Zyrtec D, 
Singulair, and Nasonex.  The Veteran complained of having to 
breathe through his nose, purulent discharge, dyspnea, and 
headaches 2 or 3 times per week lasting 10 to 20 minutes.  
The Veteran reported that he had incapacitation from his 
bouts of sinusitis that occur every 2 to 3 months with 
improvement from his maintenance therapy.  On physical 
examination the examiner found that the Veteran had 80 
percent of the left nasal passage obstructed and 60 percent 
of the right nasal passage obstructed.  The Veteran had 
tenderness to palpation on the left maxillary.  The examiner 
diagnosed the Veteran with chronic sinusitis, chronic sinus 
headaches, and allergic rhinitis-intermittent headaches 
associated with chronic sinusitis. 

The Veteran provided a patient summary from his pharmacy for 
the time period from February 2001 to May 2007, which showed 
that he was prescribed antibiotics on April 17, 2001, June 8, 
2001, July 18, 2001, November 1, 2001, November 30, 2001, 
January 14, 2002, March 4, 2002, April 27, 2002, July 12, 
2002, July 29, 2002, August 30, 2002, September 25, 2002, 
December 13, 2002, February 15, 2003, February 26, 2003, 
April 2, 2003, May 5, 2003, May 22, 2003, August 29, 2003, 
November 4, 2003, November 21, 2003, January 26, 2004, April 
20, 2004, April 29, 2004, May 29, 2004, June 11, 2004, July 
29, 2004, November 9, 2004, December 28, 2004, March 29, 
2005, April 6, 2005, May 3, 2005, May 12, 2005, June 6, 2005, 
and July 11, 2005.  Within the above noted time period the 
Veteran was prescribed antibiotics 35 times.  The Veteran 
also provided a copy of a recent prescription for an 
antibiotic from March 2008, this antibiotic was raised from 
250mg to 500mg. 

The Veteran was scheduled for another VA examination in May 
2008, but he failed to report to it, with no explanation.  
See 38 C.F.R. § 3.655 (a).

During his March 2009 travel board hearing the Veteran 
testified that his headaches and infections came 2 or 3 times 
a month or every 2 months, and that he is prescribed a lot of 
antibiotics for these infections.  The Veteran testified that 
he gets headaches associated with his sinuses, and that the 
headaches come 2 or 3 times a week.  The Veteran also 
testified that, due to the frequency of his infections, his 
doctors would prescribe him almost a year's worth of 
antibiotics, and that the Veteran would just call the 
pharmacy to fill the prescription as needed.  Other than 
antibiotics, the Veteran is also on a series of anti-
inflammatory, decongestant, inhalants, and pain medication 
for his sinus infections and corresponding headaches.

Not all cases will show all of the findings for a specific 
rating, especially in the more fully described grades of 
disabilities, but the higher of two evaluations will be 
assigned if the disability more closely approximates the 
criteria for that rating. Otherwise, the lower rating is 
assigned. 38 C.F.R. §§ 4.7, 4.21 (2008). All reasonable doubt 
is resolved in the Veteran's favor. 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 4.3.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise the lower rating will be 
assigned. 38 C.F.R. § 4.7 (2008).

The Veteran has described sinus-related headaches 2 to 3 
times a week and sinus infections every two months.  A 2006 
letter from his private physician noted that the Veteran has 
frequent incapacitating sinus infections.  The pharmacy 
report also shows that the Veteran is frequently prescribed 
antibiotics, pain medicine, and other sinus medications.  
Though the pharmacy report does not show that the Veteran has 
had three or more incapacitating episodes of sinusitis 
requiring prolonged (four to six weeks) antibiotics, it does 
provide objective evidence to the Veteran's contentions 
regarding the frequency and intensity of his headaches and 
infections.  Also, though the Veteran did not describe 
frequent purulent discharge or crusting, he did describe more 
than six non-incapacitating episodes per year of sinusitis 
characterized by headaches and pain.  Based on the evidence 
the Board finds that the Veteran's symptoms more closely 
approximate the next higher rating of 30 percent.

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
Veteran's rhinitis with sinusitis and headaches warrant a 
rating in excess of 30 percent.  See Hart, supra..

The Board also has considered whether the case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The record reflects that the Veteran has not 
required frequent hospitalizations for his service-connected 
rhinitis with sinusitis and headaches.  Additionally, there 
is no other indication in the record that the average 
industrial impairment from the disability would be in excess 
of that contemplated by the 30 percent disability rating 
assigned herein.  Accordingly, the Board has determined that 
referral of this case for extra-schedular consideration is 
not warranted.

ORDER


1.  New and material evidence having been received, the claim 
for service connection for post-traumatic stress disorder is 
reopened.

2.  An increased disability rating of 30 percent is granted 
for rhinitis with sinusitis and headaches, subject to the 
legal criteria governing the payment of monetary benefits.


REMAND

After a review, the Board observes that additional 
development is necessary in this case prior to adjudication 
of the claim for service connection for generalized anxiety 
disorder on the merits.

The RO attempted to schedule the Veteran for a VA 
psychological examination in December 1996; however the 
Veteran did not report.  Since that time there has been no 
attempt to afford the Veteran another VA psychological 
examination.  As the Veteran's claim for service connection 
has been reopened, he should be afforded a VA psychological 
examination to determine if his current anxiety disorder is 
related to any incident of service.  As testimony was given 
by the Veteran's unit administrator that the Veteran's nerves 
were worse during his deployment during Iraqi Freedom, the VA 
examination should also consider whether the Veteran's 
anxiety was aggravated by service.

Since the Board has determined that an examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) (2008) provides that individuals 
for whom examinations have been authorized and scheduled are 
required to report for such examinations.  The provisions of 
38 C.F.R. § 3.655 (2008) address the consequences of a 
veteran's failure to attend scheduled medical examinations.  
That regulation provides that, when entitlement to a benefit 
cannot be established or confirmed without a current VA 
examination and a claimant, without "good cause," fails to 
report for such examination scheduled in conjunction with an 
original claim, the claim will be decided based on the 
evidence of record.

The Board additionally notes that during his testimony the 
Veteran noted that he was currently being treated by a 
different physician, a Dr. Trussler, who took over for Dr. 
Deaton.  On remand, an attempt should be made to get any 
current private treatment records. 

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim.)

As the March 2009 testimony from [redacted] indicated that 
the Veteran was deployed during Iraqi Freedom, an attempt 
should be made to determine all of the Veteran's dates of 
service.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names 
and addresses of all medical care 
providers who treated him for his anxiety 
after December 2006.  After securing any 
necessary release, such records should be 
requested.  In addition, any pertinent VA 
treatment records dating since April 1995 
should be obtained.  All records which are 
not duplicates of those already in the 
claims file should be associated with the 
claims file.

2.  The Veteran should be afforded a VA 
psychiatric examination in order to 
ascertain any current psychiatric disorder 
and its possible relationship to active 
service.  The claims file must be made 
available to and be reviewed by the VA 
examiner.  All tests or studies deemed 
necessary should be conducted.

Following review of the claims file and 
examination of the Veteran, the examiner 
should provide a diagnosis and an opinion 
on whether it is at least as likely as not 
(a probability of 50 percent or greater) 
that any current psychiatric condition had 
its onset in service or is otherwise 
related to service.  Though service 
treatment records are missing, the 
examiner should note the September 2006 
letter from Rex Birdsong indicating the 
Veteran was treated for a month for 
anxiety during Desert Shield/Storm.  The 
examiner should provide a rationale for 
any opinion given.

3.  Thereafter, please readjudicate the 
claim.  If the benefit sought on appeal 
remains denied, the Veteran and his 
representative should be issued a 
supplemental statement of the case and be 
given an opportunity to respond before the 
case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


